            Case 2:19-cv-00253-NDF Document 7 Filed 12/11/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                         Case No. 19-CV-253-F
       v.

REAL PROPERTY AND PREMISES KNOWN
AS

Lot Nos. 5, 10, 11 and 12 located in Debusk
Estates, Greene County, Tennessee (a
redivision of Lots 3 and 4 of the Burkey
Property),

                        Defendant-Properties.

                             UNITED STATES’ NOTICE OF LIS PENDENS


 Name of Purported Record Title Owner(s):

         Jeffrey Fillers
         218 Pleasant Valley Estates Drive
         Eureka, MO 63025

         Jeffrey Fillers Homes, LLC
         218 Pleasant Valley Estates Drive
         Eureka, MO 63025

         PLEASE TAKE NOTICE the United States of America, on December 11, 2019, filed a

 Verified Complaint for Forfeiture in Rem against the described real property in the United States

 District Court, District of Wyoming, seeking a judgment and final order of forfeiture pursuant to

 21 U.S.C. §§ 846, 841(a)(1), 18 U.S.C. §§ 1956 and 1957; 21 U.S.C. §881(a)(6); 21 U.S.C. §

 881(a)(7); 18 U.S.C. § 985; 18 U.S.C. § 981(a)(C); and 18 U.S.C. § 981(a)(1)(A), forfeiting to the

 United States all right, title, and interest in and to the real property located at:

     1. Parcels located in Debusk Estates: Situate in the 9th Civil District of Greene County,
        Tennessee, and being Lot Nos. 5, 10, 11, and 12 of Debusk Estates (a redivision of Lots 3
        and 4 of the Burkey Property), a plat of which is found of records in Plat Cabinet J, Slide
Case 2:19-cv-00253-NDF Document 7 Filed 12/11/19 Page 2 of 2
